Exhibit 10.1

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

Timothy M. Larson

This AMENDED AND RESTATED EMPLOYMENT AGREEMENT (the “Agreement”) is dated as of
October 7, 2011 (the “Effective Date”) by and between Jostens, Inc. (the
“Company”), a wholly owned subsidiary of Visant Corporation (“Visant”) and
Timothy M. Larson (the “Executive”), and amends and restates the Employment
Agreement entered into as of January 7, 2008 (the “Original Effective Date”) by
and between the Company and Executive (the “Original Employment Agreement”).

WHEREAS, the Company has been employing Executive and desires to continue to
employ Executive, and Executive has been and desires to continue to be employed
by the Company, in each case on the terms and conditions of this Agreement.

NOW, THEREFORE, in consideration of the premises and mutual covenants herein and
for other good and valuable consideration, the parties agree as follows:

1. Term of Employment. Subject to the provisions of Section 7 of this Agreement,
Executive shall be employed by the Company for a period commencing on the
Effective Date and ending on the fifth anniversary of the Original Effective
Date (the “Initial Term”), on the terms and subject to the conditions set forth
in this Agreement. Following the Initial Term, the term of Executive’s
employment hereunder shall automatically be renewed on the terms and conditions
hereunder for additional one-year periods commencing on each anniversary of the
last day of the Initial Term (the Initial Term and any annual extensions of the
term of this Agreement, subject to the provisions of Section 7 hereof, together,
the “Employment Term”), unless either party gives written notice of non-renewal
at least sixty (60) days prior to such anniversary, provided that if the
non-renewal is in respect of the Initial Term, either party shall provide the
other with not less than 270 days’ notice of its intention to not automatically
renew this Agreement at the end of the Initial Term, which in any event shall
not be given prior to March 31, 2012 or after October 31, 2012 and in which case
the Initial Term shall automatically extend through the completion of the 270
day period following such notice of intention and the Date of Termination shall
be the last date of the Initial Term as extended hereby based on the 270 day
period from the notice of intention not to renew, if the parties have not
otherwise entered into a new or amended employment agreement. For the avoidance
of doubt, the non-renewal of this Agreement by either party initiated by either
party between March 31, 2012 and October 31, 2012, which does not result in a
new or amended employment agreement between the parties shall constitute a
termination of Executive without Cause entitling Executive to the benefits under
Section 7(c)(ii) and (iii) of this Agreement on the terms provided. If neither
party to this Agreement exercises their rights of non-renewal of the Initial
Term hereunder such that the Employment Term is extended, any later non-renewal
of the Employment Term by the Company under this Agreement shall be deemed to
constitute a termination by the Company without Cause under Section 7(c) of this
Agreement.

 

1



--------------------------------------------------------------------------------

2. Position.

a. During the Employment Term, Executive shall serve as the President and Chief
Executive Officer of the Company. In such position, Executive shall have such
duties and authority as determined by the Chief Executive Officer of Visant or
the Board of Directors of Visant (the “Board”) and commensurate with the
position of president of a company of similar size, structure and nature to that
of the Company. During the Employment Term, the Executive shall report to the
Chief Executive Officer of Visant or, as he or the Board shall designate from
time to time, such equivalent executive or the Board.

b. During the Employment Term, Executive will devote Executive’s full business
time and reasonable best efforts to the performance of Executive’s duties
hereunder and will not engage in any other business, profession or occupation
for compensation or otherwise which would conflict or interfere in any material
respect with the rendition of such services either directly or indirectly,
without the prior written consent of the Board; provided that nothing herein
shall preclude Executive, subject to the prior approval of the Board, from
accepting appointment to or continue to serve on any board of directors or
trustees of any business corporation or any charitable organization; provided,
further, in each case in the aggregate, that such activities do not conflict or
interfere with the performance of Executive’s duties hereunder or conflict with
Section 8.

3. Base Salary. During the Employment Term, the Company shall pay Executive a
base salary at the annual rate of $700,000, payable in substantially equal
periodic payments in accordance with the Company’s practices for other executive
employees, as such practices may be determined from time to time. Executive
shall be entitled to such increases in Executive’s base salary, if any, as may
be determined from time to time in the sole discretion of the Board, which shall
at least annually review Executive’s rate of base salary to determine if any
such increase shall be made. Executive’s annual base salary, as in effect from
time to time hereunder, is hereinafter referred to as the “Base Salary.”

4. Annual Bonus. During the Employment Term, Executive shall be eligible to earn
an annual bonus award between 0% and up to 127% of Executive’s Base Salary in
respect of each fiscal year of the Company (an “Annual Bonus”), with a target
amount equal to 100% of Executive’s Base Salary (the “Target Bonus”) (with a
maximum opportunity equal to 127% of Executive’s Base Salary (increasing in
linear progression for performance above 100% and up to 150% of the performance
targets) based upon achievement of certain “stretch” targets to be established
by the Board annually in consultation with the Executive), payable upon the
Company’s achievement of certain performance targets (of which no less than 67%
shall be weighted based on EBITDA (as such term is defined in that certain Stock
Option Agreement dated March 17, 2005 (covering Executive’s stock options that
vest based on Company performance) (the “Option Agreement”)) for each fiscal
year of the Company (each, a “Fiscal Year”), with the balance of such
performance targets to be based on other metrics established by the Board from
year to year. The Annual Bonus shall be payable under the Company’s management
incentive compensation plan, or any successor thereto (the “Incentive Plan”), on
such terms and at such time(s) as annual bonuses are otherwise payable
thereunder.

 

2



--------------------------------------------------------------------------------

5. Employee Benefits; Business Expenses.

a. Employee Benefits. During the Employment Term, Executive and his dependents
shall be entitled to participate in the Company’s welfare benefit plans, fringe
benefit plans and qualified and nonqualified retirement plans (the “Company
Plans”) as in effect from time to time as determined by the Board (collectively,
the “Employee Benefits”), on the same basis as those benefits are made available
to the other senior executives of the Company, in accordance with the Company’s
policies as in effect from time to time, including the senior executive medical
allowance and physical exam program on the same terms as offered to other senior
executives of Visant from time to time. In addition, Executive shall continue to
be entitled to benefits under Executive’s Executive Supplemental Retirement
Agreement dated March 25, 2004, subject to and in accordance with its terms.

b. Perquisites. During the Employment Term, Executive shall be entitled to
receive such perquisites as are made available to other senior executives of the
Company in accordance with the Company’s policies as in effect from time to time
as determined by the Board; provided that Executive shall be entitled to (i) not
less than four weeks of paid vacation per annum, which shall be subject to the
Company’s vacation policy applicable to the other senior executives of the
Company and in accordance with the Company’s policies as in effect from time to
time, (ii) reimbursement for financial counseling services (including financial
planning, tax preparation, estate planning, and tax and investment planning
software) in an amount not to exceed $1,500 annually and (iii) a monthly car
allowance of $1,800.

c. Business Expenses. During the Employment Term, reasonable business expenses
incurred by Executive in the performance of Executive’s duties hereunder shall
be reimbursed by the Company in accordance with the Company’s policies
applicable to senior executive officers of the Company.

6. Long Term Incentive Award. Executive has received a payment under the
long-term incentive program award letter dated April 1, 2008 (the “LTIP”) and
shall be entitled to any amount that becomes due and payable under that certain
long-term incentive award letter dated March 31, 2010 (the “2010 LTIP”), in
accordance with its terms. Executive shall be entitled to participate in any
other long-term incentive program or plan as may be put in effect from time to
time for senior executives of the Company on such terms and conditions as
determined by the Board of Directors of Visant, and reflected in the respective
award letter or agreement in respect of such program or plan.

7. Termination. Executive’s employment hereunder may be terminated based on the
terms and conditions of this Section and as described in subsections 7(a), 7(b)
and 7(c), as the case may be; provided that Executive will be required to give
the Company at least 180 days advance written notice of any resignation of
Executive’s employment (other than due to Executive’s death or Disability) or
such longer period provided under Section 1 hereof in the case Executive
provides notice of the intention to not renew this Agreement as of the end of
the Initial Term. In the event that the Company terminates Executive’s
employment in accordance with the foregoing sentence the Company may, in its
sole discretion, prohibit Executive from entering the premises of the Company
for all or any portion of the period after giving him notice of such
termination. Notwithstanding any other provision of this Agreement, the
provisions of

 

3



--------------------------------------------------------------------------------

this Section 7 shall exclusively govern Executive’s rights upon termination of
employment with the Company; provided, however, that nothing contained in this
Section 7 shall diminish Executive’s rights with respect to the Equity Documents
(as such term is defined in Section 11(i) of this Agreement), which shall
continue to govern Executive’s equity holdings in VHC (as defined in
Section 7(a)(ii) below) following any termination in accordance therewith,
subject to the terms of Section 7(c)(iii), as applicable.

a. By the Company For Cause or By Executive Without Good Reason.

(i) The Employment Term and Executive’s employment hereunder may be terminated
by the Company for Cause (as defined below) and shall terminate automatically
upon Executive’s resignation; provided that Executive will be required to give
the Company at least 180 days advance written notice of such resignation (other
than due to Executive’s death or Disability) or such longer period provided
under Section 1 hereof in the case Executive provides notice of the intention to
not renew this Agreement as of the end of the Initial Term.

(ii) For purposes of this Agreement, “Cause” shall mean (A) Executive’s willful
and continued failure to perform his material duties with respect to the Company
or its subsidiaries as provided hereunder which continues beyond thirty
(30) days after a written demand for substantial performance is delivered to
Executive by the Company (the “Cure Period”); (B) the willful or intentional
engaging by Executive in conduct that causes material and demonstrable injury,
monetarily or otherwise, to the Company, the Investors or their respective
Affiliates (each as defined in the Third Amended and Restated 2004 Stock Option
Plan for Key Employees of Visant Holding Corp. (“VHC”) and Its Subsidiaries (the
“Plan”); (C) the commission by Executive of a crime constituting (x) a felony
under the laws of the United States or any state thereof or (y) a misdemeanor
involving moral turpitude; or (D) a material breach of this Agreement or any of
the Equity Documents by Executive, including, without limitation, engaging in
any action in breach of the restrictive covenants set forth in Section 8 of this
Agreement or the Equity Documents, that continues beyond the Cure Period (to the
extent that, in the Board’s reasonable judgment, such breach can be cured). The
determination of Cause shall be made by the Chief Executive Officer of Visant
following consultation with the Board and shall be communicated to Executive in
writing setting forth the basis of Cause. Executive and his legal counsel shall
have the opportunity to communicate Executive’s position to the Board promptly
following Executive’s receipt of the Company’s explanation and in any event not
later than five (5) days from receipt, prior to a final determination of Cause,
and any determination of Cause shall be made in writing to Executive. In
addition, “Good Reason” shall mean (i) a reduction in the Executive’s base
salary or annual incentive compensation opportunity (other than a general
reduction in base salary or annual incentive compensation opportunity that
affects all members of senior management in substantially the same proportions,
provided that the Executive’s base salary is not reduced by more than 10%);
(ii) a substantial reduction in the Executive’s duties and responsibilities, an
adverse change in Executive’s titles as set forth in Section 2 above or the
assignment to Executive of duties or responsibilities substantially inconsistent
with such titles; or (iii) a transfer of the Executive’s primary workplace by
more than fifty miles outside of Bloomington, Minnesota. Prior to Executive
resigning for Good Reason, Executive shall provide the Company with written
notice setting forth the event or circumstance giving rise to Good Reason and
the Company shall have a period of 30 days to cure

 

4



--------------------------------------------------------------------------------

such event or circumstance. If the Company fails to cure such event or
occurrence within such period, Executive may proceed with giving notice of
resignation for Good Reason.

(iii) If Executive’s employment is terminated by the Company for Cause, or if
Executive resigns other than for Good Reason or as a result of Executive’s death
or Disability, Executive shall be entitled to receive:

(A) a lump-sum payment of the Base Salary that is earned by Executive but unpaid
as of the Date of Termination (as such term is defined in Section 7(d) below),
paid within ten (10) business days after the Date of Termination;

(B) a lump-sum payment of any Annual Bonus that is earned by Executive in
respect of the Fiscal Year immediately prior to the Fiscal Year in which the
Date of Termination occurs, but unpaid as of the Date of Termination, paid
within ten (10) business days after the Date of Termination;

(C) a lump-sum payment equal to all vacation pay that is accrued in respect of
Executive’s unused vacation days as of the Date of Termination, paid within ten
(10) business days after the Date of Termination;

(D) reimbursement for any unreimbursed business expenses incurred by Executive
in accordance with Company policy referenced in Section 5(c) above prior to the
Date of Termination (with such reimbursements to be paid promptly after
Executive provides the Company with the necessary documentation of such expenses
to the extent required by such policy);

(E) such Employee Benefits, if any, as to which Executive may be entitled under
the applicable Company Plans upon termination of employment hereunder, to the
extent provided therein (the payments and benefits described clauses (A) through
(E) hereof being referred to, collectively, as the “Accrued Rights).

Following such termination of Executive’s employment by the Company for Cause or
resignation by Executive other than for Good Reason or as a result of
Executive’s death or Disability, except as set forth in this Section 7(a)(iii),
Executive shall have no further rights to any compensation or any other benefits
under this Agreement.

b. Disability or Death.

(i) Executive’s employment hereunder shall terminate upon Executive’s death and
may be terminated by the Company if Executive becomes physically or mentally
incapacitated and is therefore unable for a period of six (6) consecutive months
or for an aggregate of nine (9) months in any eighteen (18) consecutive month
period to perform Executive’s duties (such incapacity is hereinafter referred to
as “Disability”). Any question as to the existence of the Disability of
Executive as to which Executive and the Company cannot agree shall be determined
in writing by a qualified independent physician mutually acceptable to Executive
(or to the Executive’s representative, if Executive is not capable of acting on
own his behalf) and the Company. If Executive (or to the Executive’s
representative, if Executive is not capable of acting on his own behalf) and the
Company cannot agree as to a qualified independent

 

5



--------------------------------------------------------------------------------

physician, each shall appoint such a physician and those two physicians shall
select a third who shall make such determination in writing. The determination
of Disability hereunder shall be made in a writing that is promptly provided to
the Company and Executive (or his representative, if Executive is not capable of
acting on his own behalf) shall be final and conclusive for all purposes of the
Agreement.

(ii) Upon termination of Executive’s employment hereunder for either Disability
or death, Executive or Executive’s estate (as the case may be) shall be entitled
to receive:

(A) the Accrued Rights; and

(B) a lump-sum payment of the pro rata portion (based upon the number of days in
the applicable Fiscal Year during which Executive was employed with the Company
through the Date of Termination, relative to the number of days in the
applicable Fiscal Year) of the Annual Bonus, if any, that Executive would have
been entitled to receive pursuant to the Incentive Plan had Executive remained
employed through the date that bonuses are paid to other executives under the
Incentive Plan in respect of the Fiscal Year in which the Date of Termination
occurs, paid when such bonuses are otherwise paid to active participants under
the Incentive Plan (the “Pro Rata Bonus”).

Following Executive’s termination of employment due to Executive’s death or
Disability, except as set forth in this Section 7(b)(ii), Executive shall have
no further rights to any compensation or any other benefits under this
Agreement.

c. By the Company Without Cause; By Executive for Good Reason.

(i) Executive’s employment hereunder may be terminated by the Company without
Cause or by Executive for Good Reason.

(ii) If Executive’s employment is terminated by the Company without Cause
(including by virtue of the Company’s failure to renew the Employment Term at
any time but excluding by reason of his death or Disability) or by Executive for
Good Reason, Executive shall be entitled to receive:

(A) the Accrued Rights payable as provided under Section 7(a)(iii), any Pro Rata
Bonus payable as provided under Section 7(b)(ii)(B), and the signing bonus under
Section 13 if not yet paid, payable on such date it otherwise would be paid
under Section 13;

(B) subject to Executive’s continued compliance with the provisions of Section 8
and subject to Executive’s execution (without revocation) of a release of claims
(the form of which shall be that customarily provided by the Company to
terminating employees), an amount equal to the sum of (x) twenty-four months’
Base Salary at the rate in effect immediately prior to the Date of Termination
and (y) the product of (I) 2.0 and (II) the Target Bonus for the year in which
the Date of Termination occurs, payable in equal monthly installments over the
twenty-four (24)

 

6



--------------------------------------------------------------------------------

month period commencing on such Date of Termination (the “Severance Period”);
and

(C) continuation of health and welfare benefits (pursuant to the same benefit
plans as in effect for active employees of the Company) until the earlier to
occur of (x) twenty-four months from the Date of Termination and (y) the date on
which Executive commences to be eligible for comparable coverage from any
subsequent employer.

(iii) In the case of Executive’s termination of employment resulting from the
non-renewal of the Initial Term of this Agreement (without replacement by new or
amended agreement) upon notice given between March 31, 2012 and October 31, 2012
under Section 1 of this Agreement, in addition to the foregoing: (A) Executive
shall be entitled to exercise his vested options for VHC Class A Common Stock
(the “stock”) granted to Executive under the Plan through a net settlement
exercise (pursuant to which Executive’s payment of the exercise price and taxes
due in connection with the exercise will be paid by shares of stock underlying
such options that otherwise would be issued as a result of the exercise, based
on the fair market value of the shares at the time (as determined under the
Equity Documents and the most recently available third party valuation of the
stock obtained by Visant)) effective the Date of Termination. The resulting net
number of shares of stock will be subject to a hold period of 6 months and 2
days from issuance (the day following the end of the hold period, the “date of
repurchase”), at which date Visant will repurchase the shares at the fair market
value of the shares as of the date of repurchase (as determined under the Equity
Documents and the most recently available third party valuation of the stock
obtained by Visant). (B) Any shares of the stock owned by Executive at the Date
of Termination will be valued as of the Date of Termination based on the fair
market value (as determined under the Equity Documents) of the stock as of the
Date of Termination based on the most recently available third party valuation
of the stock obtained by Visant, and tendered by Executive to Visant, which will
repurchase the shares of stock as of the Date of Termination. The proceeds equal
to the number of shares of stock owned by Executive and repurchased by Visant
multiplied by the fair market value of a share of the stock will be paid to
Executive in a lump sum on the thirtieth (30th) day following the second
anniversary of the Date of Termination.

Following Executive’s termination of employment by the Company without Cause
(including by virtue of the Company’s failure to renew the Employment Term at
any time) or by Executive for Good Reason, except as set forth in this
Section 7(c)(ii), Executive shall have no further rights to any compensation or
any other benefits under this Agreement or any other severance plan or
arrangement of Visant or any of its subsidiaries.

d. Notice of Termination. Any purported termination of employment by the Company
or by Executive (other than due to Executive’s death) shall be communicated by
written Notice of Termination to the other party hereto in accordance with
Section 11(h)) hereof. For purposes of this Agreement, a “Notice of Termination”
shall mean a notice which shall indicate the specific termination provision in
this Agreement relied upon and shall set forth in reasonable detail the facts
and circumstances claimed to provide a basis for termination of employment under
the provision so indicated. For purposes of this Agreement, the “Date of
Termination” shall mean the effective date of resignation or termination by the
respective party;

 

7



--------------------------------------------------------------------------------

provided, however, that (i) with respect to a termination for Cause by the
Company, the Date of Termination shall not occur prior to the expiration of any
applicable Cure Period, (ii) with respect to a resignation by Executive (other
than in the case of Executive’s death or Disability), the Date of Termination
shall not occur prior to the exhaustion of any notice period on the part of
Executive required under Section 7, and subject to there being no cure by the
Company prior to such date, in the case of a resignation for Good Reason and
(iii) upon a nonrenewal of the Employment Term by either party, the date the
Employment Term expires (inclusive of any extension of the Initial Term under
the proviso in Section 1), and not the date of the notice itself, shall
constitute the applicable Date of Termination.

e. Board/Committee Resignation. Upon termination of Executive’s employment for
any reason, Executive agrees to resign, as of the Date of Termination and to the
extent applicable, from the Board (and any committees thereof) and the board of
directors (and any committees thereof) of any of the Company’s Affiliates (as
defined in the Plan).

8. Confidential Information; Covenant Not to Compete; Non-Solicit.

a. Executive acknowledges and recognizes the highly competitive nature of the
business of Visant and its Affiliates and accordingly agrees as follows:

(i) In consideration of the Company entering into this Agreement with the
Executive and without limitation of any prior agreement made with respect to
confidentiality or other restrictive covenants made by Executive in the favor of
VHC or any of its Affiliates prior to the date hereof, the Executive hereby
agrees effective as of the date of the Executive’s commencement of employment
with the Company or its subsidiaries, without the Company’s prior written
consent, the Executive shall not, directly or indirectly, (x) at any time during
or after the Executive’s employment with the Company or its subsidiaries,
disclose any Confidential Information (as such term is defined in that certain
Management Stockholder’s Agreement dated March 17, 2005 previously entered by
Executive) pertaining to the business of the Company or any of its subsidiaries,
except when required to perform his or her duties to the Company or one of its
subsidiaries, by law or judicial process; or (y) at any time during the
Executive’s employment with the Company or its subsidiaries and for a period of
two years thereafter, directly or indirectly (A) act as a proprietor, investor,
director, officer, employee, substantial stockholder, consultant, or partner in
any business that directly or indirectly competes, at the relevant determination
date, with the business of the Company in, (1) school photography services or
school-related clothing, affinity products and services, including yearbooks,
(2) memory books, (3) commercial printing and binding, (4) printing services to
companies engaged in direct marketing, (5) fragrance, cosmetics and
toiletries-related sampling or (6) single use packaging for fragrances,
cosmetics and toiletries, in North America in the case of clauses (1) through
(4) and in North America and Europe in the case of clauses (5) and (6),
(B) solicit customers or clients of the Company or any of its subsidiaries to
terminate their relationship with the Company or any of its subsidiaries or
otherwise solicit such customers or clients to compete with any business of the
Company or any of its subsidiaries or (C) solicit or offer employment to any
person who has been employed by the Company or any of its subsidiaries at any
time during the twelve (12) months immediately preceding the termination of the
Executive’s employment. If the Executive is bound by any other agreement with
the Company regarding the use or disclosure of Confidential Information, the
provisions of this Agreement shall be read in such a

 

8



--------------------------------------------------------------------------------

way as to further restrict and not to permit any more extensive use or
disclosure of Confidential Information.

b. Notwithstanding clause (a) above, if at any time a court holds that the
restrictions stated in such clause (a) are unreasonable or otherwise
unenforceable under circumstances then existing, the parties hereto agree that
the maximum period, scope or geographic area determined to be reasonable under
such circumstances by such court will be substituted for the stated period,
scope or area. In the event that the provisions of this Section 8, or any
portion thereof, should ever be adjudicated by a court of competent jurisdiction
in proceedings to which Executive, Visant or any of its subsidiaries is a proper
party to exceed the time or geographic or other limitations permitted by
applicable law, then such provisions shall be deemed reformed to the maximum
time or geographic or other limitations permitted by applicable law, as
determined by such court in such action, the parties hereby acknowledging their
desire that in such event such action be taken.

Because the Executive’s services are unique and because the Executive has had
access to Confidential Information, the parties hereto agree that money damages
will be an inadequate remedy for any breach of this Agreement. In the event of a
breach or threatened breach of this Agreement, the Company or its successors or
assigns may, in addition to other rights and remedies existing in their favor,
apply to any court of competent jurisdiction for specific performance and/or
injunctive relief in order to enforce, or prevent any violations of, the
provisions hereof (without the posting of a bond or other security).

9. Specific Performance. Executive acknowledges and agrees that the Company’s
remedies at law for a breach or threatened breach of any of the provisions of
Section 8 would be inadequate and the Company would suffer irreparable damages
as a result of such breach or threatened breach. In recognition of this fact,
Executive agrees that, in the event of such a breach or threatened breach, in
addition to any remedies at law, the Company, without posting any bond, shall be
entitled to cease making any payments or providing any benefit otherwise
required by this Agreement and obtain equitable relief in the form of specific
performance, temporary restraining order, temporary or permanent injunction or
any other equitable remedy which may then be available.

10. Arbitration. Except as provided in Section 9, any other dispute arising out
of or asserting breach of this Agreement, or any statutory or common law claim
by Executive relating to his employment under this Agreement or the termination
thereof (including any tort or discrimination claim), shall be exclusively
resolved by binding statutory arbitration before JAMS (fka Judicial Arbitration
and Mediation Specialists) in accordance with JAMS’ Employment Arbitration Rules
and Procedures. Such arbitration process shall take place in New York, New York.
A court of competent jurisdiction may enter judgment upon the arbitrator’s
award. Each party shall pay the costs and expenses of arbitration (including
fees and disbursements of counsel) incurred by such party in connection with any
dispute arising out of or asserting breach of this Agreement, provided that the
arbitrator shall award the party prevailing on substantially all of the material
elements of the dispute its reasonable attorney’s fees following the conclusion
of the arbitration.

 

9



--------------------------------------------------------------------------------

11. Miscellaneous.

a. Reserved.

b. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York, without regard to conflicts
of laws principles thereof.

c. Entire Agreement/Amendments. This Agreement contains the entire understanding
of the parties with respect to the employment of Executive by the Company. There
are no restrictions, agreements, promises, warranties, covenants or undertakings
between the parties with respect to the subject matter herein other than those
expressly set forth herein. This Agreement may not be altered, modified, or
amended except by written instrument signed by the parties hereto; provided,
however, that the parties hereto acknowledge that an executive officer of VHC
shall have the right, in his or her sole discretion, to reduce the scope of any
covenant set forth in this Agreement or any portion thereof, effective as to
Executive immediately upon receipt by Executive of written notice thereof from
VHC.

d. No Waiver. No waiver of any of the provisions of this Agreement, whether by
conduct or otherwise, in any one or more instances, shall be deemed or be
construed as a further, continuing or subsequent waiver of any such provision or
as a waiver of any other provision of this Agreement. No failure to exercise and
no delay in exercising any right, remedy or power hereunder will preclude any
other or further exercise of any other right, remedy or power provided herein or
by law or in equity.

e. Severability. In the event that any one or more of the provisions of this
Agreement shall be or become invalid, illegal or unenforceable in any respect,
the validity, legality and enforceability of the remaining provisions of this
Agreement shall not be affected thereby.

f. Assignment. This Agreement, and all of Executive’s rights and duties
hereunder, shall not be assignable or delegable by Executive; provided, however,
that if Executive shall die, all amounts then payable to Executive hereunder
shall be paid in accordance with the terms of this Agreement to Executive’s
devisee, legatee or other designee or, if there be no such devisee, legatee or
designee, to Executive’s estate. Any purported assignment or delegation by
Executive in violation of the foregoing shall be null and void ab initio and of
no force and effect. This Agreement may be assigned by the Company to a person
or entity which is an Affiliate, and shall be assigned to any successor in
interest to substantially all of the business operations of the Company. Upon
such assignment, the rights and obligations of the Company hereunder shall
become the rights and obligations of such Affiliate or successor person or
entity. Further, the Company will require any successor (whether, direct or
indirect, by purchase, merger, consolidation, or otherwise) to all or
substantially all of the business and/or assets of the Company to assume
expressly and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such succession
had taken place. As used in this Agreement, “Company” shall mean the Company and
any successor to its business and/or assets which is required by this
Section 11(f) to assume and agree to perform this Agreement or which otherwise
assumes and agrees to perform this

 

10



--------------------------------------------------------------------------------

Agreement; provided, however, in the event that any successor, as described
above, agrees to assume this Agreement in accordance with the preceding
sentence, as of the date such successor so assumes this Agreement, the Company
shall cease to be liable for any of the obligations contained in this Agreement.

g. Set Off; Mitigation. The Company’s obligation to pay Executive the amounts
provided and to make the arrangements provided hereunder shall not be subject to
set-off, counterclaim or recoupment, other than amounts loaned or advanced to
Executive by the Company or its Affiliates or otherwise as provided in
Section 7(c)(ii)(C) hereof. Executive shall not be required to mitigate the
amount of any payment provided for pursuant to this Agreement by seeking other
employment or otherwise and the amount of any payment provided for pursuant to
this Agreement shall not be reduced by any compensation earned as a result of
Executive’s other employment or otherwise.

h. Notice. For the purpose of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when delivered by hand or overnight courier or
three days after it has been mailed by United States registered mail, return
receipt requested, postage prepaid, addressed to the respective addresses set
forth below in this Agreement, or to such other address as either party may have
furnished to the other in writing in accordance herewith, except that notice of
change of address shall be effective only upon receipt.

If to the Company:

Jostens, Inc.

c/o Visant Corporation

357 Main Street

Armonk, New York 10504

Attention: General Counsel

With a copy to:

Simpson Thacher & Bartlett LLP

425 Lexington Avenue

New York, New York 10017

Attention: Andrea K. Wahlquist, Esq.

If to Executive:

To the most recent address of Executive set forth in the personnel records of
the Company.

With a copy to:

Wechsler & Cohen, LLP

17 State Street, 15th Floor

 

11



--------------------------------------------------------------------------------

New York, New York 10004

Attention: David B. Wechsler, Esq.

i. Prior Agreements. This Agreement supercedes all prior agreements and
understandings (including verbal agreements) between Executive and the Company
and/or its Affiliates regarding the terms and conditions of Executive’s
employment with the Company and/or its Affiliates; provided, however, that the
Equity Documents (as defined hereafter) shall govern the terms and conditions of
Executive’s equity holdings in the Company and the terms and conditions thereof,
and the Supplemental Executive Retirement Plan shall govern the terms and
conditions of Executive’s benefits thereunder. For purposes of this Agreement,
“Equity Documents” shall mean each of the Management Stockholder’s Agreement and
the Sale Participation Agreement previously entered into by Executive, the Plan,
the stock option agreements, the LTIP, that certain 2010 LTIP and any subsequent
long-term incentive program under which Executive participates (and any award
letter or agreement granted thereunder).

j. Cooperation. Executive shall provide Executive’s reasonable cooperation in
connection with any action or proceeding (or any appeal from any action or
proceeding) which relates to events occurring during Executive’s employment
hereunder, but only to the extent the Company requests such cooperation with
reasonable advance notice to Executive and in respect of such periods of time as
shall not unreasonably interfere with Executive’s ability to perform his duties
with any subsequent employer; provided, however, that without duplication of
costs and expenses covered under Section 14, the Company shall pay any
reasonable travel, lodging and other related out of pocket expenses that
Executive may incur in connection with providing all such cooperation, to the
extent approved by the Company prior to incurring such expenses.

k. Withholding Taxes. The Company may withhold from any amounts payable under
this Agreement such Federal, state and local taxes as may be required to be
withheld pursuant to any applicable law or regulation.

l. Counterparts. This Agreement may be signed in counterparts, each of which
shall be an original, with the same effect as if the signatures thereto and
hereto were upon the same instrument.

12. Compliance with IRC Section 409A. Notwithstanding anything herein to the
contrary, (a) if at the time of Executive’s termination of employment with the
Company Executive is a “specified employee” as defined in Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”), and the deferral of the
commencement of any payments or benefits otherwise payable hereunder as a result
of such termination of employment is necessary in order to prevent any
accelerated or additional tax under Section 409A of the Code, then the Company
will defer the commencement of the payment of any such payments or benefits
hereunder (without any reduction in such payments or benefits ultimately paid or
provided to Executive) until the date that is six months following Executive’s
termination of employment with the Company (or the earliest date as is permitted
under Section 409A of the Code) and (b) if any other payments of money or other
benefits due to Executive hereunder could cause the application of an
accelerated or additional tax under Section 409A of the Code, such payments or
other benefits shall be deferred if deferral will make such payment or other
benefits compliant

 

12



--------------------------------------------------------------------------------

under Section 409A of the Code, or otherwise such payment or other benefits
shall be restructured, to the extent possible, in a manner, determined by the
Board, that does not cause such an accelerated or additional tax. For purposes
of Section 409A, each payment made under this Agreement shall be designated as a
“separate payment” within the meaning of the Section 409A, and references herein
to Executive’s “termination of employment” shall refer to Executive’s separation
from service with the Company within the meaning of Section 409A of the Code. To
the extent any reimbursements or in-kind benefits due under this Agreement
constitute “deferred compensation” under Section 409A, any such reimbursements
or in-kind benefits shall be paid to Executive in a manner consistent with
Treas. Reg. Section 1.409A-3(i)(1)(iv). The Company shall consult with Executive
in good faith regarding the implementation of the provisions of this Section 12;
provided that neither the Company nor any of its employees or representatives
shall have any liability to Executive with respect to thereto.

13. Signing Bonus. In consideration of Executive’s entry into this Agreement and
his employment hereunder, the Company shall pay Executive a special bonus in the
amount of $305,000 (gross) on March 12, 2012.

14. Indemnification. The Company agrees to indemnify and defend the Executive to
the maximum extent and subject to the applicable terms, conditions, limitations
and exclusions, as permitted by applicable law and by the applicable Certificate
of Incorporation and by-laws (or the applicable equivalent governing documents)
and directors’ and officers’ insurance, with respect to any and all claims which
arise from or relate to Executive’s duties as an officer, member of a Board of
Directors of the Company or any subsidiary (or equivalent governing entity) and
employee of the Company, and duties performed in connection with the offices of
the Company and its subsidiaries held by Executive, or as a fiduciary of any
employee benefit plan or a similar capacity for which Executive performs
services at Visant’s or the Company’s request.

[Signatures on next page.]

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

VISANT CORPORATION:

   EXECUTIVE:

 

  

/s/ Timothy M. Larson

   Timothy M. Larson By:  

/s/ Marc L. Reisch

  

JOSTENS, INC.:

  

 

   By:  

/s/ Marc L. Reisch

  

[signature page Amended and Restated Employment Agreement]

 

14